Name: 94/559/EC: Commission Decision of 26 July 1994 updating of the list of entities covered by Council Directive 90/547/EEC on the transit of electricity transmission grids
 Type: Decision_ENTSCHEID
 Subject Matter: NA;  electrical and nuclear industries;  organisation of transport;  energy policy
 Date Published: 1994-08-19

 Avis juridique important|31994D055994/559/EC: Commission Decision of 26 July 1994 updating of the list of entities covered by Council Directive 90/547/EEC on the transit of electricity transmission grids Official Journal L 214 , 19/08/1994 P. 0014 - 0015 Finnish special edition: Chapter 12 Volume 2 P. 0174 Swedish special edition: Chapter 12 Volume 2 P. 0174 COMMISSION DECISION of 26 July 1994 updating of the list of entities covered by Council Directive 90/547/EEC on the transit of electricity transmission grids (94/559/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular its Article 100A thereof, After consultation with the Member State concerned, Whereas the electricity transmission grids and the entities responsible for them in the Member States covered by Council Directive 90/547/EEC (1) are listed in the Annex to this Directive; Whereas Article 2 (2) of this Directive foresees that the list is to be updated by the Commission after consultation with the Member State concerned; Whereas the evolution of the electricity industries in Germany (in particular with regard to the German reunification) necessitates the updating of the list, with the inclusion of CEAG Vereinigte Energiewerke Aktiengesellschaft, HAS ADOPTED THIS DECISION: Article 1 The Annex to Directive 90/547/EEC on the transit of electricity through transmission grids, reads as follows for Germany: 'List of entities and grids in Germany covered by this Directive "" ID="1">Germany> ID="2">Badenwerk AG"> ID="2">Bayernwerk AG"> ID="2">Berliner Kraft und Licht (Bewag) AG"> ID="2">Energie-Versorgung Schwaben AG (EVS)"> ID="2">Hamburgische Electricitaets-Werke AG (HEW)> ID="3">Regional public supply Grid'"> ID="2">PreussenElektra Aktiengesellschaft"> ID="2">RWE Energie AG"> ID="2">Vereinigte Elektrizitaetswerke Westfalen AG (VEW)"> ID="2">VEAG Vereinigte Energiewerke Aktiengesellschaft"> Article 2 This Decision is addressed to the Member States. Done at Brussels, 26 July 1994. For the Commission Marcelino OREJA Member of the Commission (1) OJ No L 313, 13. 11. 1990, p. 30.